DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6, 7, and 10-20 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a keyboard assembly, comprising: a switch structure having an internal opening, a buckling dome and an upstop positioned within the opening, a chassis comprising a buckling dome retaining feature, wherein a first portion of the dome is coupled to the feature, the chassis configured to electrically connect the dome to an electrical circuit positioned on a base layer, and the upstop is configured to couple to a second portion of the dome, as recited in Claim 7.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833